DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2013-000414 A) in view of Tsushima (US 2017/0265845 A1).
Regarding claim 1, Hashimoto discloses an ultrasound diagnostic apparatus (See Hashimoto: Para. [0001] (providing that the, "invention relates to a medical ultrasonic diagnostic apparatus")), comprising processing circuitry configured to: form a first transmission beam in a plurality of directions belonging to a first direction group (See Hashimoto: Para. [0039] (stating that the, "scanning lines included in the imaging target area are classified by a desired combination, and the 1 to 4 scanning line groups are formed")); 
form at least one first reception beam for each of the first transmission beams (See Hashimoto: Para. [0040] (clarifying that the, "control processor … controls the ultrasound transmission unit 21 and the ultrasound reception unit 22 so as to sequentially scan the 1 scan line group and obtain a 1 receive beam group corresponding to the 1 scan line group")); 
form a second transmission beam in a plurality of directions belonging to a second direction group after an elapse of a predetermined time from performing a scan for the first direction group (See Hashimoto: Para. [0040] (providing that the, "ultrasonic wave transmitting unit 21 and an ultrasonic wave receiving unit 22 are controlled so as to switch from the 1 scanning line group to the 2 scanning line group, continuously ultrasonic scan the 2 scanning line group, and acquire a 2 reception beam group corresponding to the 2 scanning line group") and Para. [0022] (stating that, "in the delay circuit, a delay time required for focusing an ultrasonic wave in a beam form for each channel and determining transmission directivity is given to each trigger pulse")); 
form at least one second reception beam for each of the second transmission beams (See Hashimoto: Para. [0040] (providing that the, "ultrasonic wave transmitting unit 21 and an ultrasonic wave receiving unit 22 are controlled so as to switch from the 1 scanning line group to the 2 scanning line group, continuously ultrasonic scan the 2 scanning line group, and acquire a 2 reception beam group corresponding to the 2 scanning line group")); 
apply a ... filter to reception signals obtained by the first reception beams and the second reception beams (See Hashimoto: Para. [0027] (stating that, "a three dimensional filter after RAW data memory 25 [may be utilized] and perform spatial smoothing for the purpose of improving noise reduction and image connection")); 
calculate bloodstream information based on the filtered reception signals (See Hashimoto: Para. [0026] (clarifying that the, "blood flow detection unit 24 extracts a blood flow signal … [which] is analyzed, and blood flow information such as average speed, dispersion, and power is obtained")); and 
generate image data based on the calculated bloodstream information (See Hashimoto: Para. [0021] (providing that the, "monitor 14 displays morphological information and blood flow information in vivo as an image based on the video signal from the display processing unit")), and therefore substantially what is described by claim 1.
However, Hashimoto fails to disclose applying a wall filter.
Nevertheless, Tsushima teaches apply[ing] a wall filter to reception signals obtained by the first reception beams and the second reception beams (See Tsushima: Para. [0112] (providing that, "a filter circuit for removing clutter from the complex acoustic line signal ... [is used] to remove only the clutter selectively. A known so-called "wall filter," ... can be applied")).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 1. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Regarding claim 3, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the processing circuitry is further configured to: 
calculate a reception signal obtained by a third reception beam (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired")) corresponding to a transmission beam formed in a plurality of directions belonging to a third direction group (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired")) by 
combining a reception signal obtained by the first reception beam and a reception signal obtained by the second reception beam (See Hashimoto: Para. [0046] (stating that, "when the high-resolution data generating unit 26 receives the first RAW data from the RAW data memory 25, the high-resolution data generating unit 1 interpolates RAW data corresponding to the respective scanning lines of the first and 1 scan line groups by an interpolation process using the 2 RAW data, thereby generating all RAW data. 3 4. Generation of ... reception data 3 ... [is] generated by a method of creating reception data 6 corresponding to the scanning line 6 from the reception data 1 and the reception data 2")); and 
generate the image data based on bloodstream information calculated from the reception signal obtained by the third reception beam (See Hashimoto: Para. [0013] (stating that in, "a plurality of scanning line groups, each of which is ... classified by a combination of different scanning lines, are sequentially scanned with an ultrasonic wave while switching the plurality of scanning line groups for each heartbeat based on a biological signal of the subject ... The ultrasonic diagnostic apparatus includes an image generation unit for generating an ultrasonic image corresponding to each time phase ... and a display unit for displaying an ultrasonic image corresponding to each time phase"), Para. [0021] (providing that the, "monitor 14 displays morphological information and blood flow information in vivo as an image based on the video signal from the display processing unit"), and Para. [0040] (teaching the use of a single reception beam to generate image data, "when the control processor 28 detects an R-wave of the first ECG waveform (1 heartbeat), it controls the ultrasound transmission unit 21 and the ultrasound reception unit 22 so as to sequentially scan the 1 scan line group and obtain a 1 receive beam group corresponding to the 1 scan line group in each cardiac phase")).
Regarding claim 4, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the processing circuitry is further configured to: calculate a reception signal obtained by a third reception beam (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired")) corresponding to a transmission beam formed in a plurality of directions belonging to a third direction group (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired")) by 
combining a reception signal obtained by the first reception beam and a reception signal obtained by the second reception beam (See Hashimoto: Para. [0046] (stating that, "when the high-resolution data generating unit 26 receives the first RAW data from the RAW data memory 25, the high-resolution data generating unit 1 interpolates RAW data corresponding to the respective scanning lines of the first and 1 scan line groups by an interpolation process using the 2 RAW data, thereby generating all RAW data. 3 4. Generation of ... reception data 3 ... [is] generated by a method of creating reception data 6 corresponding to the scanning line 6 from the reception data 1 and the reception data 2")); and generate the image data based on bloodstream information calculated from reception signals obtained by the first to the third reception beams (See Hashimoto: Para. [0021] (providing that the, "monitor 14 displays morphological information and blood flow information in vivo as an image based on the video signal from the display processing unit") and Para. [0048] (clarifying that, "when the high-resolution data generation unit 26 receives the 1 RAW data from the RAW data memory 25, the high-resolution data generation unit 3 generates all RAW data by an interpolation process using the first, 2, and 3 RAW data")).
Regarding claim 5, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the processing circuitry is further configured to: determine at least one of the first direction group and the second direction group based on a reception signal obtained by a pre-scan (See Tsushima: Para. [0064] (stating that the, "transmitter 1031 repeats ultrasound transmission while shifting the transmission aperture Tx in the array direction by a shift step Mp in synchronization with the transmission event set, and performs ultrasound transmission from the entire of the multiple transducer elements"), Para. [0069] (clarifying that the, "'target area' is an area on a signal in which generation is performed of the sub-frame acoustic line signal within the subject in  synchronization with the transmission event set, and the acoustic line signal is generated for each of the observation points Pij within the target area Bx"), and Para. [0052] (providing that the, "transmitter 1031 performs transmission processing for supplying a pulse transmission signal for causing each of the transducer elements included in the transmission aperture Tx of the multiple transducer elements 101a existing in the probe 101 to transmit an ultrasound beam, on the basis of transmission control signal from the controller")); and 
determine the predetermined time based on the reception signal obtained by the pre-scan (See Tsushima: Para. [0066] (providing that the, "phasing adder 1041 is a circuit, and sets a target area Bx in which generation is performed of the sub-frame acoustic line signal within the subject, in synchronization with the transmission event set"), Para. [0084] (stating that the, "transmission time is calculated in which the ultrasound transmitted reaches an arbitrary observation point Pij within the subject, for the observation point Pij existing in the target area Bx, on the basis of the information indicating the position of the target area Bx acquired from the target area setter 1042 and the information indicating the position of each of the transducer elements included in the transmission aperture Tx acquired from the data storage 109, correspondingly to the transmission event set"), and Para. [0055] (clarifying that, "the transmission timing of each of the transducer elements is controlled so that the transducer elements positioned closer to the center of the transmission aperture Tx has a greater delay of the transmission timing")).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 5. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Regarding claim 6, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the processing circuitry is further configured to: determine, based on a reception signal obtained by a pre-scan (See Tsushima: Para. [0064] (stating that the, "transmitter 1031 repeats ultrasound transmission while shifting the transmission aperture Tx in the array direction by a shift step Mp in synchronization with the transmission event set, and performs ultrasound transmission from the entire of the multiple transducer elements"), Para. [0069] (clarifying that the, "'target area' is an area on a signal in which generation is performed of the sub-frame acoustic line signal within the subject in  synchronization with the transmission event set, and the acoustic line signal is generated for each of the observation points Pij within the target area Bx"), and Para. [0052] (providing that the, "transmitter 1031 performs transmission processing for supplying a pulse transmission signal for causing each of the transducer elements included in the transmission aperture Tx of the multiple transducer elements 101a existing in the probe 101 to transmit an ultrasound beam, on the basis of transmission control signal from the controller")), a direction group including at least a direction directed to an area in which bloodstream signal intensity is spatially uneven as the first direction group or the second direction group (See Tsushima: Para. [0159] (providing that, "the color flow mapping method is performed on the basis of the multiple acoustic line signals for the observation point P that has the same position and is generated by the different transmission event sets"), Para. [0205] (stating that, "the color flow generator 1071 generates the color Doppler image by converting the average velocity of each observation point into color information"), and Para. [0134] (clarifying that, "the color flow generator 1071 may further receive a signal indicating velocity variance from the CFM processor 105 and convert the value of the variance into the green luminance value. In this way, it is possible to indicate the position where turbulent flow occurs")); and 
determine the predetermined time based on the reception signal obtained by the pre-scan (See Tsushima: Para. [0066] (providing that the, "phasing adder 1041 is a circuit, and sets a target area Bx in which generation is performed of the sub-frame acoustic line signal within the subject, in synchronization with the transmission event set"), Para. [0084] (stating that the, "transmission time is calculated in which the ultrasound transmitted reaches an arbitrary observation point Pij within the subject, for the observation point Pij existing in the target area Bx, on the basis of the information indicating the position of the target area Bx acquired from the target area setter 1042 and the information indicating the position of each of the transducer elements included in the transmission aperture Tx acquired from the data storage 109, correspondingly to the transmission event set"), and Para. [0055] (clarifying that, "the transmission timing of each of the transducer elements is controlled so that the transducer elements positioned closer to the center of the transmission aperture Tx has a greater delay of the transmission timing")).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 6. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Regarding claim 7, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 5 (See above discussion), wherein the processing circuitry is further configured to execute the pre-scan at a pre-set cycle (See Tsushima: Para. [0053] (providing that the, "transmitter 1031 performs ultrasound transmission from all transducer elements 101a existing in the probe 101 by repeating ultrasound transmission while shifting the transmission aperture Tx in the array direction by a predetermined shift pitch Mp for each series of ultrasound transmissions ... The series of ultrasound transmissions is performed at least twice or more, and is performed ten times")).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 7. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Regarding claim 8, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 6 (See above discussion), wherein the processing circuitry is further configured to execute the pre-scan at a pre-set cycle (See Tsushima: Para. [0053] (providing that the, "transmitter 1031 performs ultrasound transmission from all transducer elements 101a existing in the probe 101 by repeating ultrasound transmission while shifting the transmission aperture Tx in the array direction by a predetermined shift pitch Mp for each series of ultrasound transmissions ... The series of ultrasound transmissions is performed at least twice or more, and is performed ten times")).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 8. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Regarding claim 9, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the processing circuitry is further configured to: determine the second direction group based on a reception signal obtained by performing a scan for the first direction group (See Hashimoto: Para. [0040] (providing that the, "ultrasonic wave transmitting unit 21 and an ultrasonic wave receiving unit 22 are controlled so as to switch from the 1 scanning line group to the 2 scanning line group, continuously ultrasonic scan the 2 scanning line group, and acquire a 2 reception beam group corresponding to the 2 scanning line group")); and 
determine the predetermined time based on the reception signal obtained by performing the scan for the first direction group (See Tsushima: Para. [0151] (stating that, "a total propagation time is calculated in which the ultrasound transmitted from the transmission aperture Tx is reflected at the observation point Pij and reaches the reception transducer element Rk, from a total of the transmission time and the reception time (step S2244), and the delay amount is calculated for each reception transducer element Ri, from the difference of the total propagation time for each reception transducer element Rk in the reception aperture Rx") and Para. [0155] (providing that the, "acoustic line signal is generated for all observation points Pij positioned in the coordinates ij within the target area Bx, by performing an increment to the coordinates ij and repeating the above steps S223, S224. It is determined whether or not generation of the acoustic line signal is completed for all observation points Pij existing in the target area Bx (steps S225, S227), and when the generation is not completed, an increment is performed to the coordinates ij (steps S226, S228), and the acoustic line signal is generated for the observation point Pij (step S224), and when the generation is completed, the operation proceeds to step S230. At this stage, the acoustic line signal for each transmission event has been generated")).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 9. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Regarding claim 10, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the processing circuitry is further configured to: form a third transmission beam in a plurality of directions belonging to the first direction group after an elapse of the predetermined time from performing a scan for the second direction group (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired") and Para. [0022] (stating that, "in the delay circuit, a delay time required for focusing an ultrasonic wave in a beam form for each channel and determining transmission directivity is given to each trigger pulse")); 
form at least one third reception beam for each of the third transmission beams (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired")); form a fourth transmission beam in a plurality of directions belonging to the second direction group after an elapse of the predetermined time from performing a scan for the immediately preceding first direction group (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and … the 4 reception beam group corresponding to the 4 scanning line group … are acquired") and Para. [0022] (stating that, "in the delay circuit, a delay time required for focusing an ultrasonic wave in a beam form for each channel and determining transmission directivity is given to each trigger pulse")); form at least one fourth reception beam for each of the fourth transmission beams (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and … the 4 reception beam group corresponding to the 4 scanning line group … are acquired")); and 
apply the wall filter to reception signals obtained by the third reception beams and the fourth reception beams (See Tsushima: Para. [0112] (providing that, "a filter circuit for removing clutter from the complex acoustic line signal ... [is used] to remove only the clutter selectively. A known so-called "wall filter," ... can be applied"); see also (Hashimoto: Para. [0027] (stating that, "a three dimensional filter after RAW data memory 25 [may be utilized] and perform spatial smoothing for the purpose of improving noise reduction and image connection") (teaching apply[ing] the … filter to reception signals obtained by the third reception beams and the fourth reception beams))).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 10. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Regarding claim 11, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the processing circuitry is further configured to: form a third transmission beam in a plurality of directions belonging to the first direction group after an elapse of the predetermined time from performing a scan for the second direction group (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired") and Para. [0022] (stating that, "in the delay circuit, a delay time required for focusing an ultrasonic wave in a beam form for each channel and determining transmission directivity is given to each trigger pulse")); form at least one third reception beam for each of the third transmission beams (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired")); and apply the wall filter to reception signals obtained by the second reception beams and the third reception beams (See Tsushima: Para. [0112] (providing that, "a filter circuit for removing clutter from the complex acoustic line signal ... [is used] to remove only the clutter selectively. A known so-called "wall filter," ... can be applied"); see also (Hashimoto: Para. [0027] (stating that, "a three dimensional filter after RAW data memory 25 [may be utilized] and perform spatial smoothing for the purpose of improving noise reduction and image connection") (teaching apply[ing] the … filter to reception signals obtained by the second reception beams and the third reception beams))).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 11. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Regarding claim 12, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired") and Para. [0022] (stating that, "in the delay circuit, a delay time required for focusing an ultrasonic wave in a beam form for each channel and determining transmission directivity is given to each trigger pulse")), wherein the processing circuitry is further configured to: form a third transmission beam in a plurality of directions belonging to a third direction group after an elapse of the predetermined time from performing a scan for the second direction group (See Hashimoto: Para. [0041] (clarifying that, "the scanned region is sequentially switched, and the 3 reception beam group corresponding to the 3 scanning line group … are acquired")); form at least one third reception beam for each of the third transmission beams (See Hashimoto: Para. [0027] (stating that, "a three dimensional filter after RAW data memory 25 [may be utilized] and perform spatial smoothing for the purpose of improving noise reduction and image connection")); and apply the wall filter to reception signals obtained by the first reception beams and the third reception beams (See Tsushima: Para. [0112] (providing that, "a filter circuit for removing clutter from the complex acoustic line signal ... [is used] to remove only the clutter selectively. A known so-called "wall filter," ... can be applied"); see also (Hashimoto: Para. [0027] (stating that, "a three dimensional filter after RAW data memory 25 [may be utilized] and perform spatial smoothing for the purpose of improving noise reduction and image connection") (teaching apply[ing] the … filter to reception signals obtained by the first reception beams and the third reception beams))).
Regarding claim 13, Hashimoto discloses an examination method, comprising: forming a first transmission beam in a plurality of directions belonging to a first direction group (See Hashimoto: Para. [0039] (stating that the, "scanning lines included in the imaging target area are classified by a desired combination, and the 1 to 4 scanning line groups are formed")); 
forming at least one first reception beam for each of the first transmission beams (See Hashimoto: Para. [0040] (clarifying that the, "control processor … controls the ultrasound transmission unit 21 and the ultrasound reception unit 22 so as to sequentially scan the 1 scan line group and obtain a 1 receive beam group corresponding to the 1 scan line group")); forming a second transmission beam in a plurality of directions belonging to a second direction group after an elapse of a predetermined time from performing a scan for the first direction group (See Hashimoto: Para. [0040] (providing that the, "ultrasonic wave transmitting unit 21 and an ultrasonic wave receiving unit 22 are controlled so as to switch from the 1 scanning line group to the 2 scanning line group, continuously ultrasonic scan the 2 scanning line group, and acquire a 2 reception beam group corresponding to the 2 scanning line group") and Para. [0022] (stating that, "in the delay circuit, a delay time required for focusing an ultrasonic wave in a beam form for each channel and determining transmission directivity is given to each trigger pulse")); forming at least one second reception beam for each of the second transmission beams (See Hashimoto: Para. [0040] (providing that the, "ultrasonic wave transmitting unit 21 and an ultrasonic wave receiving unit 22 are controlled so as to switch from the 1 scanning line group to the 2 scanning line group, continuously ultrasonic scan the 2 scanning line group, and acquire a 2 reception beam group corresponding to the 2 scanning line group")); 
applying a ... filter to reception signals obtained by the first reception beams and the second reception beams (See Hashimoto: Para. [0027] (stating that, "a three dimensional filter after RAW data memory 25 [may be utilized] and perform spatial smoothing for the purpose of improving noise reduction and image connection")); calculating bloodstream information based on the filtered reception signals (See Hashimoto: Para. [0026] (clarifying that the, "blood flow detection unit 24 extracts a blood flow signal … [which] is analyzed, and blood flow information such as average speed, dispersion, and power is obtained")); and generating image data based on the calculated bloodstream information (See Hashimoto: Para. [0021] (providing that the, "monitor 14 displays morphological information and blood flow information in vivo as an image based on the video signal from the display processing unit")), and therefore substantially what is described by claim 13.
However, Hashimoto fails to disclose applying a wall filter.
Nevertheless, Tsushima teaches applying a wall filter to reception signals obtained by the first reception beams and the second reception beams (See Tsushima: Para. [0112] (providing that, "a filter circuit for removing clutter from the complex acoustic line signal ... [is used] to remove only the clutter selectively. A known so-called "wall filter," ... can be applied")).
The teachings of Hashimoto and the teachings of Tsushima are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hashimoto with the teachings of Tsushima to provide for what is described in claim 13. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate."
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Tsushima as applied to claim 1 above, and further in view of Mo (US 6,296,612 B1).
Regarding claim 2, Hashimoto in view of Tsushima teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the processing circuitry is further configured to … [use] the wall filter (See Tsushima: Para. [0112] (providing that, "a filter circuit for removing clutter from the complex acoustic line signal ... [is used] to remove only the clutter selectively. A known so-called "wall filter," ... can be applied"); see also (Hashimoto: Para. [0027] (stating that, "a three dimensional filter after RAW data memory 25 [may be utilized] and perform spatial smoothing for the purpose of improving noise reduction and image connection") (teaching wherein the processing circuitry is further configured to ... filter))) … the reception signals obtained by the first reception beams and the second reception beams (See Hashimoto: Para. [0027] (clarifying that the, "RAW data memory 25 uses the plurality of B-mode data received from the B-mode processing unit") and Para. [0025] (providing that the, "processing unit 23 receives an echo signal from the receiving unit 22")), and therefore substantially what is described by claim 2.
However, Hashimoto in view of Tsushima fails to teach wherein the processing circuitry is further configured to adaptively determine a filter coefficient of the wall filter in accordance with the reception signals obtained.
Nevertheless, Mo teaches wherein the processing circuitry is further configured to adaptively determine a filter coefficient of the wall filter (See Mo: Abst. (providing for a, "method and apparatus for adaptive wall (high-pass) filtering to remove low-frequency clutter in spectral Doppler I/Q data") and Col. 2, Lines 41-43 (stating that if, "no significant clutter is present, then wall filter Selection logic will automatically Select the lowest wall filter cutoff frequency in a filter coefficient LUT")) in accordance with the reception signals obtained (See Mo: Col. 2, Lines 41-43 (stating that if, "no significant clutter is present, then wall filter Selection logic will automatically Select the lowest wall filter cutoff frequency in a filter coefficient LUT")).
The teachings of Hashimoto, the teachings of Tsushima, and the teachings of Mo are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic apparatus and methods of examination. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Hashimoto with the teachings of Tsushima and the teachings of Mo to provide for what is described in claim 2. This is because Tsushima Paragraph [0036] provides the motivation that its disclosure provides a, "technique for achieving both the increase in the ensemble number and improvement of the frame rate." Furthermore, because Mo Column 2, Lines 24-25 recognizes the advantage that, "a wall filter cutoff frequency tailored to each new FFT packet can be used."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793